Citation Nr: 1339471	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel 





INTRODUCTION

The appellant served on a period of active duty for training from June 1957 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  

On the appellant's VA Form 9, Substantive Appeal to the Board of Veterans' Appeals, he requested a hearing before a Veterans Law Judge via videoconference. In August 2012, however, the appellant withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The appellant contends that his bilateral hearing loss and tinnitus are causally related to military noise exposure.  He was exposed to "many different types of weapons" including M-15 rifles and bazookas.  See appellant statements dated in December 2009 and October 2011.  In regard to the date of onset of the claimed disabilities, on the appellant's October 2009 application for compensation benefits he provided no dates.  In a statement received in November 2009, under a heading titled " Evidence condition existed from military service to present," the appellant reported on his exposure to various weaponry and then he noted the following:  "I can recall coming off these various practice ranges and mock combat exercises with a ringing and some times throbbing head.  As a young kid, we thought nothing of this, and figured it would go away in time.  Obviously it has not. . . .  We have had the ears ringing (Tinnitus) as long as we can remember.  I am sure the hearing loss was a close companion."  In a March 2010 statement, the appellant maintained that he accepted the ringing in his ears "and lived with it during service and for many years after leaving the service." At the July 2010 VA examination, the appellant reported that he first noticed his hearing loss in the mid 1980s.  

The appellant served on a period of active duty for training from June 1957 to December 1957.  The appellant's service treatment records are believed to have been destroyed in a fire in July 1973 at the National Personnel Records Center.  
Given the absence of these records, the Board has a heightened duty to assist the appellant in the development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (providing that the Board has a heightened duty in a case where the service medical records are presumed destroyed).  The DD Form 214 shows that the appellant's military occupational specialty was a light weapons infantryman.  The appellant is competent to report on factual matters of which he has firsthand knowledge (see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)) and his reports are consistent with the circumstances of his military occupational specialty. 38 U.S.C.A. § 1154(a) (West 2012).  

As noted above, the appellant underwent a VA audiology examination in July 2010.  The VA examiner concluded that the requested nexus opinion would not be provided as an opinion in the absence of service treatment records would be resorting to speculation.  This suggests that the VA examiner relied solely on the fact that hearing loss was not shown in service and did not consider evidence of the occurrence of an event in service (military noise exposure) and the likelihood that the current hearing loss and tinnitus are etiologically related to the in-service event.  In Hensley v. Brown, 5 Vet. App. 155, 160 (1993), the Court found that although a hearing loss disability is not established at separation from service it may be established later by submitting evidence that the current disability is causally related to service.  Thus, notwithstanding the fact that the appellant's service treatment records are missing, the VA examiner should opine on whether it is at least as likely as not that the appellant's current hearing loss and tinnitus are otherwise causally related to military noise exposure.  Accordingly, the examination report must be returned to the examiner to address this question.  

The record further reflects that the appellant was mailed a VCAA letter in November 2009.  The Board finds that the appellant should be sent another VCAA letter that details the evidence necessary to substantiate a claim based on injury incurred or aggravated during a period of active duty for training.

Lastly, in VA Form 21-4142 dated in November 2009 and in statements dated thereafter, the appellant indicated that he received treatment for his hearing at the Columbia VA Medical Center in Missouri in November 2009 and continued to receive treatment thereafter.  The record reflects that only VA treatment records dated in October 2009 are associated with the claims file.  Accordingly, VA should procure the identified relevant records.  See 38 U.S.C.A. § 5103A(b) (West 2012); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).   
  
Accordingly, the case is REMANDED for the following action:

1.  Send the appellant another VCAA letter that provides him notice of the elements necessary to substantiate a claim based on injury incurred or aggravated during a period of active duty for training.

2.  Obtain records of any treatment the appellant received pertaining to his hearing loss and tinnitus from the Columbia VA Medical Center in Missouri, including records dated beginning in November 2009.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the appellant of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

3.  Return the July 2010 VA audiological examination report along with the claims file and a copy of this remand to the examiner for an addendum.  Notwithstanding the fact that the appellant's service treatment records are presumed destroyed, the examiner is asked to provide an opinion with supporting rationale on whether it is at least as likely as not (50 percent probability or greater) that any portion of the appellant's bilateral hearing loss and tinnitus are otherwise etiologically related to in-service noise exposure during the appellant's period of active duty for training from June 1957 to December 1957 to include on a delayed or latent theory of causation.  The examiner should address whether the findings shown on the July 2010 audiometric test are consistent with individuals exposed to noise from military weaponry.  

The examiner is to accept as fact (i) that the appellant was exposed to various kinds of weaponry including M-15 rifles and bazookas, (ii) that the appellant experienced ringing in his ears at the time of exposure to the weaponry in service and has experienced ringing in his ears "as long as [he] can remember," (iii) and that the appellant recognized that he had hearing loss in the mid-1980s.  

If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the examiner is still unable to provide an opinion without a resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  The examiner must provide a supporting rational for the opinion provided.  If is determined that another examination is necessary such should be scheduled.

4.  Thereafter, readjudicate the claims.  If the benefit sought on appeal remains denied, the appellant and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the April 2012 statement of the case.  The appellant should be given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


